                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ALFONZO EDWARD MADISON,                            :
          Petitioner,                              :
                                                   :                  CIVIL ACTION
       v.                                          :                  NO. 18-4669
                                                   :
LAWRENCE MAHALLY, et al.,                          :
         Respondents.                              :

                                              ORDER

       AND NOW, this 25th day of May, 2021, upon independent consideration of Alfonzo

Madison’s Amended Petition for Writ of Habeas Corpus (ECF No. 44), Respondents’ Response

thereto (ECF No. 48), Petitioner’s Reply in Support of his Petition (ECF No. 51), and the Report

and Recommendation of U.S. Magistrate Judge Richard A. Lloret (ECF No. 53), to which

Petitioner filed no objections, it is hereby ORDERED as follows:

       1. The Report and Recommendation of Magistrate Judge Lloret (ECF No. 53) is

            APPROVED and ADOPTED;

       2. Mr. Madison’s Petition for Writ of Habeas Corpus (ECF NO. 44) is DISMISSED with

            PREJUDICE by separate Judgment filed contemporaneously with this Order. See

            Fed. R. Civ. P. 58(a); Rules Governing Section 2254 Cases in the United States District

            Courts, Rule 12;

       3. No certificate of appealability shall issue under 28 U.S.C. § 2253(c)(1)(A) because “the

            applicant has [not] made a substantial showing of the denial of a constitutional right[,]”

            under 28 U.S.C. § 2253(c)(2), since he has not demonstrated that “reasonable jurists”

            would find the “assessment of the constitutional claims debatable or wrong.” Slack v.

            McDaniel, 529 U.S. 473, 484 (2000); see United States v. Cepero, 224 F.3d 256, 262-
   63 (3d Cir. 2000), abrogated on other grounds by Gonzalez v. Thaler, 565 U.S. 134

   (2012); and

4. The Clerk of Court is DIRECTED to MARK this file CLOSED.




                                                BY THE COURT:

                                                /s/ C. Darnell Jones, II
                                                C. DARNELL JONES, II J.
